Per Curiam.

Taking the will together, it is apparent that the testator intended that the premises, claimed by the lessors of the plaintiff, should pass to his wife. He devises not only his dwelling-house, but “ all the appurtenances and privileges thereunto belonging,” and designates the subject devised, as “ premises,” and which he “ improved as a boarding house.” It was the boardinghouse establishment that was intended to be devised, and every privilege appertaining to the use of it, and proper to render it convenient and attractive, as such an establishment, in such a place as Ballston Springs. The outhouses, the garden, the stables, the deer-park and the pasture, and the plough land, were all used by the testator as privileges appurtenant to his large boarding house, and conducive to its support and credit. They were all used by him towards that single object; and it is stated that he sometimes entertained from 60 to 80 persons. The case of Doe v. Collins (2 Term Rep. 498.) shows that stables and a coal pen will pass, in a devise, by the words house and garden, they having been used for the convenience of the house. In Nicholas v. Chamberlain, (Cro. Jac. 121.) a conduit and water pipes in adjoining land, were held to pass by the words house, xvith the appurtenances, because they were necessary and quasi appendant. The specific bequest of other parts of the estate of the testator to his brother, and the injunction that he should maintain his father, who now claims the premises, as one of the lessors, and the devise of part of the premises to his two sisters, after the death or remarriage of his wife, are corroborative of the intent that the premises should pass to the wife. *64Upon the whole, we think that the general words are suffi- . F , . cient to convey the premises; and judgment ought to be rendered for the defendant.
Judgment for the defendant.